                     IN THE UNITED STATES DISTRICT COURT
                      FOR THE EASTERN DISTRICT OF TEXAS
                              BEAUMONT DIVISION


UNITED STATES OF AMERICA,


V.                                             Case No. 1:20-cr-00033-MAC-KFG
                                                         (Judge Crone)
GRIGORIY RODONAIA,
     DEFENDANT

                      NOTICE OF ATTORNEY APPEARANCE

      NOW COMES the law firm of CHAPMAN LAW GROUP by and through RONALD W.

CHAPMAN II, and hereby submits this notice of appearance as counsel on behalf of the

Defendant, GRIGORIY RODONAIA, in the above-captioned matter.

                                      Respectfully Submitted,
                                      CHAPMAN LAW GROUP

      Dated: December 31, 2020        /s/ Ronald W. Chapman II
                                      Ronald W. Chapman II
                                      MI Bar No. P73179
                                      Counsel for Defendant Grigoriy Rodonaia
                                      1441 W. Long Lake Rd., Ste. 310
                                      Troy, MI 48098
                                      T: (248) 644-6326
                                      F: (248) 644-6324
                                      RWChapman@ChapmanLawGroup.com
                      PROOF OF SERVICE

I hereby certify that on December 31, 2020, I presented the foregoing
paper to the Clerk of the Court for filing and uploading to the ECF
system, which will send notification of such filing to the attorneys of
record listed herein and I hereby certify that I have mailed by US
Postal Service the document to any involved non-participants.

                               /s/ Ronald W. Chapman II
                               Ronald W. Chapman II
                               MI Bar No. P73179
                               Counsel for Defendant Grigoriy Rodonaia
                               RWChapman@ChapmanLawGroup.com




                                  2
